Fourth Court of Appeals
                                         San Antonio, Texas
                                                March 11, 2020

                                             No. 04-19-00833-CV

                                       IN RE Christopher BURDICK

                                      Original Mandamus Proceeding 1

                                                    ORDER

         On November 25, 2019, relator filed a petition for writ of mandamus and a motion to stay
the trial court’s November 15, 2019 letter ruling compelling production of certain text messages.
On November 27, 2019, we granted the stay pending final resolution of the petition. The real party
in interest later filed a response. After reviewing the petition, the response, and the record, we
conclude relator is entitled to the relief requested. Accordingly, the petition for writ of mandamus
is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Peter Sakai is ORDERED to vacate his letter ruling of November 15, 2019
no later than fifteen days from the date of this order.

        It is so ORDERED on March 11, 2020.



                                                                       _____________________________
                                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2020.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2015-CI-00691, styled In the Interest of A.A.B. and C.C.B., Minor Children,
pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Peter Sakai presiding.